            Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 1 of 32




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 PARKERVISION, INC.,

                              Plaintiff,
                                                         Case No. 6:21-cv-00520
                  v.
                                                         JURY TRIAL DEMANDED
 LG ELECTRONICS, INC.

                              Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned

counsel, files this Complaint against Defendant LG Electronics, Inc. (collectively, “LG”

or “Defendant”) for patent infringement of United States Patent Nos. 6,049,706;

6,266,518; 6,580,902; 7,110,444; 7,292,835; 8,588,725; 8,660,513; 9,118,528; 9,246,736 and

9,444,673 (the “patents-in-suit”) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                            PARTIES

       2.       Plaintiff ParkerVision is a Florida corporation with its principal place of

business at 4446-1A Hendricks Avenue, Suite 354, Jacksonville, Florida 32207.
               Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 2 of 32




          3.       Defendant LG Electronics, Inc. is a foreign corporation duly organized

and existing under the laws of the Republic of South Korea, with a principal place of

business at LG Twin Tower 128, Yeouido-dong, Yeongdeungpo District, Seoul, South

Korea.

          4.       On information and belief, Defendant acts in concert to design,

manufacture, sell, offer for sale, import, distribute, advertise, and/or otherwise promote

the accused infringing products in the United States, the State of Texas, and this judicial

district.

                                 JURISDICTION AND VENUE

          5.       This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

          6.       LG is subject to this Court’s personal jurisdiction in accordance with due

process and/or the Texas Long-Arm Statute. See Tex. Civ. Prac. & Rem. Code §§ 17.041

et seq.

          7.       This Court has personal jurisdiction over LG because LG has sufficient

minimum contacts with this forum as a result of business conducted within the State of

Texas and this judicial district. In particular, this Court has personal jurisdiction over

LG because, inter alia, LG, on information and belief, has substantial, continuous, and

systematic business contacts in this judicial district, and derives substantial revenue

from goods provided to individuals in this judicial district.




                                                 2
            Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 3 of 32




       8.       LG has purposefully availed itself of the privileges of conducting business

within this judicial district, has established sufficient minimum contacts with this

judicial district such that it should reasonably and fairly anticipate being hauled into

court in this judicial district, has purposefully directed activities at residents of this

judicial district, and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       9.       This Court has personal jurisdiction over LG because LG (directly and/or

through its subsidiaries, affiliates, or intermediaries) has committed and continues to

commit acts of infringement in this judicial district in violation of at least 35 U.S.C. §

271(a). In particular, on information and belief, LG uses, sells, offers for sale, imports,

advertises, and/or otherwise promotes infringing products in the United States, the

State of Texas, and this judicial district.

       10.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and (c)

because LG is not resident in the United States and may be sued in any judicial district

including this district.

                                      BACKGROUND

       11.      In 1989, Jeff Parker and David Sorrells started ParkerVision in

Jacksonville, Florida. Through the mid-1990s, ParkerVision focused on developing

commercial video cameras, e.g., for television broadcasts. The cameras used radio

frequency (RF) technology to automatically track the camera’s subject.

       12.      When developing consumer video cameras, however, ParkerVision,

encountered a problem – the power and battery requirements for RF communications


                                               3
         Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 4 of 32




made a cost effective, consumer-sized product impractical. So, Mr. Sorrels and

ParkerVision’s engineering team began researching ways to solve this problem.

       13.    At the time, a decade’s-old RF technology called super-heterodyne

dominated the consumer products industry. But this technology was not without its

own problems – the circuity was large and required significant power.

       14.    From 1995 through 1998, ParkerVision engineers developed an innovative

method of RF direct conversion by a process of sampling a RF carrier signal and

transferring energy to create a down-converted baseband signal.

       15.    After creating prototype chips and conducting tests, ParkerVision soon

realized that its technology led to improved RF receiver performance, lower power

consumption, reduced size and integration benefits. In other words, RF receivers could

be built smaller, cheaper and with greater improved performance.

       16.    ParkerVision’s innovations did not stop there. ParkerVision went on to

develop additional RF down-conversion technologies, RF up-conversion technologies

and other related direct-conversion technologies. ParkerVision also developed

complementary wireless communications technologies that involved interactions,

processes, and controls between the baseband processor and the transceiver, which

improved and enhanced the operation of transceivers that incorporate ParkerVision’s

down-converter and up-converter technologies. To date, ParkerVision has been granted

over 200 patents related to its innovations including, the patents-in-suit.




                                             4
         Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 5 of 32




       17.     ParkerVision’s technology helped make today’s wireless devices, such as

televisions, a reality by enabling RF chips used in these devices to be smaller, cheaper,

and more efficient, and with higher performance.

                                            LG

       18.     LG Electronics, Inc., Ltd. is a South Korean multinational electronics

company headquartered in Seoul, Korea.

       19.     On information and belief, since 1999, LG (or those acting on its behalf)

has made, used, sold, offered for sale and/or imported televisions (“LG Products”)

in/into the United States under the LG brand.

       20.     On information and belief, LG Products can be purchased through

retailers throughout the United States including, without limitation, Amazon, Best Buy,

Target, Walmart, Costco, BJ Wholesale, B&H and Crutchfield.

       21.     From 2008-2019, LG shipped a range of 10-13.6% of the total TVs sold in

the world by units. See https://www.statista.com/statistics/267095/global-market-

share-of-lcd-tv-manufacturers/.

       22.     In 2019, LG held a 19% share of the North American market. See

http://www.businesskorea.co.kr/news/articleView.html?idxno=38301.

       23.     LG Products include modules containing Wi-Fi chips including, without

limitation, MediaTek MT7612UN, MediaTek MT7662TU, and Realtek RTL8812BU (each

a “LG Chip”; collectively, the “LG Chips”). LG Chips provide wireless connectivity for

LG Products.




                                             5
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 6 of 32




      24.   On information and belief, the LG LGSWFAC71 wireless module, which is

identified by the Federal Communications Commission (FCC) Identification (ID)

number, BEJLGSWFAC71, includes a MediaTek MT7612U(N) chip. See the image from

page 2 of the user manual (https://fccid.io/BEJLGSWFAC71/Users-Manual/User-

Manual-3136306) that was submitted to the FCC by LG Innotek:




                                         6
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 7 of 32




See also the internal photographs that were submitted to the FCC in

https://fccid.io/BEJLGSWFAC71/Internal-Photos/internal-photos-4532635.pdf:




      25.    On information and belief, the LG model LGSBWAC72 wireless module,

which is identified by the FCC ID number BEJLGSBWAC72, includes a MediaTek

MT7662T(U) chip that is substantially similar to the MT7612U(N) with respect to

infringement. See the image from page 2 of the user manual

(https://fccid.io/BEJLGSBWAC72/Users-Manual/User-Manual-3078852) that was




                                           7
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 8 of 32




submitted to the FCC by LG Innotek:




See also the internal photographs that were submitted to the FCC in

https://fccid.io/BEJLGSWFAC71/Internal-Photos/internal-photos-4532635.pdf:




                                           8
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 9 of 32




      26.    On information and belief, the LG model LGSWFAC81 wireless module,

which is identified by the FCC ID number BEJLGSWFAC81, includes a Realtek

RTL8812BU chip. See the image from page 1 of the user manual

(https://fccid.io/BEJLGSWFAC81/Users-Manual/Users-Manual-3587629) that was

submitted to the FCC by Arcadyan Technology:




See also the internal photographs that were submitted to the FCC in

https://fccid.io/BEJLGSWFAC81/Internal-Photos/Internal-Photos-3585492.pdf:




                                           9
      Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 10 of 32




     27.   On information and belief, the following LG Product models contain the

LGSWFAC71 module and the MediaTek MT7612UN chip: (UK620*) - 65UK6200PUA,

55UK6200PUA, 49UK6200PUA, 43UK6200PUA; (UK60*) - 65UK6090PUA,

60UK6090PUA, 55UK6090PUA, 50UK6090PUA; (UK61*) - 32UK610BPA,

75UK6190PUB, 70UK6190PUB.

     28.   On information and belief, the following LG Product models contain the

LGSWFAC81 module and the RT8812: (LK570*) - 49LK5700PUA, 49LK5700BUA,

43LK5700PUA, 43LK5700BUA; (LK61*) - 32LK610PUA.

     29.   On information and belief, at least the following LG Product models

contain the LGSBWAC72 module and the MediaTek MT7662TU chip: 65SK9500PUA,

55SK9500PUA, 65SK9550PUA, 65SK9000PUA, 55SK9000PUA, 65SK8550PUA,

55SK8550PUA, 75SK8070PUA, 75SK8050PUA, 75SK8070AUB, 65SK8000AUB,

55SK8000AUB, 65SK8000PUA, 55SK8000PUA, 49SK8000PUA, 65SK8050PUA,

55SK8050PUA, 49SK8050PUA, 65UK7700AUB, 65UK7700PUD, 55UK7700AUB,

55UK7700PUD, 49UK7700AUB, 49UK7700PUD, 65UK7500PUA, 55UK7500PUA,

49UK7500PUA, 86UK6570PUB, 75UK6570PUB, 75UK6570PUA, 86UK6570AUA,

75UK6570AUA, 70UK6570PUB, 70UK6550PUA, 70UK6570AUB, 65UK6500AUA,

55UK6500AUA, 50UK6500AUA, 43UK6500AUA, 65UK6550PUB ,55UK6550PUB,

50UK6550PUB, 43UK6550PUB, 65UK6300PUE, 55UK6300PUE, 50UK6300PUE,

49UK6300PUE, 43UK6300PUE, 65UK6300BUB, 65UK6350PUC, 55UK6300BUB,

55UK6350PUC, 50UK6300BUB, 49UK6300BUB, 49UK6350PUC, 43UK6300BUB,

43UK6350PUC, 50UK6350PUC, 86UK7570PUB, 49LK5750PUA, OLED77C8PUA,



                                       10
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 11 of 32




OLED65B8PUA, OLED65B8SUC, OLED65C8PUA, OLED65C8AUA, OLED65E8PUA,

OLED55B8PUA, OLED55B8SUC, OLED55C8PUA, OLED55C8AUA, OLED55E8PUA.

                              THE ASSERTED PATENTS

                           United States Patent No. 6,049,706

      30.    On April 11, 2000, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 6,049,706 (“the ‘706 patent”) entitled

“Integrated Frequency Translation and Selectivity” to inventor Robert W. Cook et al.

      31.    The ‘706 patent is presumed valid under 35 U.S.C. § 282.

      32.    ParkerVision owns all rights, title, and interest in the ‘706 patent.

                           United States Patent No. 6,266,518

      33.    On July 24, 2001, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,266,518 (“the ‘518 patent”) entitled “Method

and System for Down-Converting Electromagnetic Signals by Sampling and Integrating

Over Apertures” to inventor David F. Sorrells et al.

      34.    The ‘518 patent is presumed valid under 35 U.S.C. § 282.

      35.    ParkerVision owns all rights, title, and interest in the ‘518 patent.

                           United States Patent No. 6,580,902

      36.    On June 17, 2003, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,580,902 (“the ‘902 patent”) entitled “Frequency

Translation Using Optimized Switch Structures” to inventor David F. Sorrells et al.

      37.    The ‘902 patent is presumed valid under 35 U.S.C. § 282.

      38.    ParkerVision owns all rights, title, and interest in the ‘902 patent.


                                            11
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 12 of 32




                            United States Patent No. 7,110,444

       39.    On September 19, 2006, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,110,444 (“the ‘444 patent”) entitled

“Wireless Local Area Network (WLAN) Using Universal Frequency Translation

Technology Including Multi-Phase Embodiments and Circuit Implementations” to

inventor David F. Sorrells et al.

       40.    The ‘444 patent is presumed valid under 35 U.S.C. § 282.

       41.    ParkerVision owns all rights, title, and interest in the ‘444 patent.

                            United States Patent No. 7,292,835

       42.    On November 6, 2007, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,292,835 (“the ‘835 patent”) entitled

“Wireless and Wired Cable Modem Applications of Universal Frequency Translation

Technology” to inventor David F. Sorrells et al.

       43.    The ‘835 patent is presumed valid under 35 U.S.C. § 282.

       44.    ParkerVision owns all rights, title, and interest in the ‘835 patent.

                            United States Patent No. 8,588,725

       45.    On November 19, 2013, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 8,588,725 (“the ‘725 patent”) entitled

“Apparatus, System, and Method For Down Converting and Up-Converting

Electromagnetic Signals” to inventor David F. Sorrells et al.

       46.    The ‘725 patent is presumed valid under 35 U.S.C. § 282.

       47.    ParkerVision owns all rights, title, and interest in the ‘725 patent.

                                             12
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 13 of 32




                           United States Patent No. 8,660,513

       48.    On February 25, 2014, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 8,660,513 (“the ‘513 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms

for Same, and Aperture Relationships” to inventor David F. Sorrells et al.

       49.    The ‘513 patent is presumed valid under 35 U.S.C. § 282.

       50.    ParkerVision owns all rights, title, and interest in the ‘513 patent.

                           United States Patent No. 9,118,528

       51.    On August 25, 2015, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,118,528 (“the ‘528 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms

for Same, and Aperture Relationships” to inventor David F. Sorrells et al.

       52.    The ‘528 patent is presumed valid under 35 U.S.C. § 282.

       53.    ParkerVision owns all rights, title, and interest in the ‘528 patent.

                           United States Patent No. 9,246,736

       54.    On January 26, 2016, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,246,736 (“the ‘736 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal” to inventor

David F. Sorrells et al.

       55.    The ‘736 patent is presumed valid under 35 U.S.C. § 282.

       56.    ParkerVision owns all rights, title, and interest in the ‘736 patent.




                                             13
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 14 of 32




                              United States Patent No. 9,444,673

       57.    On September 13, 2016, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 9,444,673 (“the ‘673 patent”) entitled

“Methods and Systems for Down-Converting a Signal Using a Complementary

Transistor Structure” to inventor David F. Sorrells et al.

       58.    The ‘673 patent is presumed valid under 35 U.S.C. § 282.

       59.    ParkerVision owns all rights, title, and interest in the ‘673 patent.

                                   CLAIMS FOR RELIEF

             COUNT I - Infringement of United States Patent No. 6,049,706

       60.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       61.    LG directly infringes (literally and/or under the doctrine of equivalents)

the ’706 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 1 of the ’706 patent.

       62.    LG products that infringe one or more claims of the ’706 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

filtering and down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’706 patent.

       63.    Each LG Chip is/includes an apparatus for filtering and down-converting

(e.g., a higher frequency RF signal to a lower frequency signal). Each LG Chip includes

a frequency translator, comprising a down-convert and delay module to under-sample

an input signal (e.g., high frequency RF signal) to produce an input sample of a down-


                                              14
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 15 of 32




converted image of said input signal, and to delay said input sample. Each LG Chip

also includes a filter, comprising at least a portion of said down-convert and delay

module, at least one delay module to delay instances of an output signal, and an adder

(e.g., operational amplifier with parallel resistor-capacitor feedback) to combine at least

said delayed input sample with at least one of said delayed instances of said output

signal to generate an instance of said output signal.

       64.    The down-convert and delay module under-samples (e.g., at a sample rate

below the Nyquist rate) said input signal according to a control signal (e.g., local

oscillator (LO) signal), wherein a frequency of said control signal is equal to a frequency

of said input signal plus or minus a frequency of said down-converted image, divided

by n, where n represents a harmonic or sub-harmonic of said input signal.

       65.    ParkerVision has been damaged by the direct infringement of LG and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT II – Infringement of United States Patent No. 6,266,518

       66.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       67.    LG directly infringes (literally and/or under the doctrine of equivalents)

the ‘518 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 67 of the ‘518 patent.

       68.    LG products that infringe one or more claims of the ‘518 patent include,

but are not limited to, the LG Products and any other LG device that is capable of


                                              15
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 16 of 32




down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ‘518 patent.

       69.    Each LG Chip is/includes an apparatus for down-converting a carrier

signal (e.g., high frequency RF signal) to a lower frequency signal (e.g., baseband

signal). Each LG Chip has a universal frequency down-converter (UFD), including a

switch (e.g., transistor), an integrator (e.g., capacitor) coupled to said switch, a pulse

generator (e.g., LO and/or LO circuitry) coupled to said switch; and a reactive structure

(e.g., filter(s)) coupled to said UFD.

       70.    The pulse generator (e.g., LO and/or LO circuitry) outputs pulses (e.g.,

LO signal) to said switch at an aliasing rate that is determined according to a frequency

of the carrier signal +/− a frequency of the lower frequency signal) divided by N.

       71.    The pulses have apertures (e.g., 25% duty cycle) and cause said switch to

close and sample said carrier signal (e.g., high frequency RF signal). Energy is

transferred from said carrier signal and integrated using said integrator (e.g., capacitor)

during apertures of said pulses, and said lower frequency signal (e.g., baseband signal)

is generated from the transferred energy.

       72.    The energy is transferred to a load (e.g., resistor) during an off-time (e.g.,

when the switch is open).

       73.    ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.




                                              16
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 17 of 32




             COUNT III – Infringement of United States Patent No. 6,580,902

       74.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       75.     LG directly infringes (literally and/or under the doctrine of equivalents)

the ’902 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 1 of the ’902 patent.

       76.     LG products that infringe one or more claims of the ’902 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ’902 patent.

       77.     Each LG Chip is/includes a circuit for down-converting an

electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal. Each

LG Chip includes an energy transfer module having a switch module (e.g., module with

one or more transistors) and an energy storage module (e.g., module with one or more

capacitors). The energy transfer module of the LG Chip samples the electromagnetic

signal at an energy transfer rate (e.g., LO rate with a 25% duty cycle), according to an

energy transfer signal (e.g., LO signal), to obtain sampled energy. The sampled energy

is stored by said energy storage module (e.g., module with one or more capacitors). A

down-converted signal (e.g., baseband signal) is generated from the sampled energy.

       78.     The energy transfer module of each LG Chip has transistors coupled

together. The transistors have a common first port, a common second port, and a




                                              17
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 18 of 32




common control port. The electromagnetic signal is accepted at the common first port

and the sampled energy is present at the common second port.

       79.     The common control port accepts the energy transfer signal, which has a

control frequency that is substantially equal to said energy transfer rate.

       80.     Each of the transistors of the LG Chip has a drain, a source, and a gate.

The common first port couples together drains of the transistors, the common second

port couples together sources of the transistors, and the common control port couples

together gates of the transistors.

       81.     ParkerVision has been damaged by the direct infringement of LG and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT IV - Infringement of United States Patent No. 7,110,444

       82.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       83.     LG directly infringes (literally and/or under the doctrine of equivalents)

the ’444 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 2 of the ‘444 patent.

       84.     LG products that infringe one or more claims of the ’444 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ’444 patent.




                                              18
           Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 19 of 32




          85.   Each LG Chip is/includes a wireless modem apparatus (e.g., a

modulation/demodulation device providing bi-directional, over-the-air data

transmission) having a receiver for frequency down-converting an input signal (e.g.,

high frequency RF signal). The receiver for frequency down-converting an input signal

includes a first frequency down-conversion module to down-convert the input signal,

wherein said first frequency down-conversion module down-converts said input signal

according to a first control signal (e.g., LO signal) and outputs a first down-converted

signal (e.g., baseband signal); a second frequency down-conversion module to down-

convert said input signal, wherein said second frequency down-conversion module

down-converts said input signal according to a second control signal (e.g., LO signal)

and outputs a second down-converted signal (e.g., baseband signal); and a subtractor

module (e.g., module with differential amplifier) that subtracts said second down-

converted signal from said first down-converted signal and outputs a down-converted

signal.

          86.   The first frequency down-conversion module under-samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to the first control signal,

and the second frequency down-conversion module under-samples samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to said second control

signal.

          87.   ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                                            19
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 20 of 32




             COUNT V - Infringement of United States Patent No. 7,292,835

       88.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       89.    LG directly infringes the ’835 patent by making, using, selling, offering for

sale, and/or importing in/into the United States products covered by at least claims 1

and 17 of the ’835 patent.

       90.    LG products that infringe one or more claims of the ’835 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ’835 patent.

       91.    LG Products enable users to watch live TV and on demand programming

from their cable service providers, such as Spectrum, over a wireless network.

https://www.spectrum.net/support/internet/lg-smart-tv-wifi-setup/. LG Chips are

configured to function/capable of functioning as wireless cable modems. For example,

LG Chips provide a wireless connection to cable services.

       92.    Each LG Chip is/includes a cable modem (e.g., wireless modem for

communicating with a cable television network) for down-converting an

electromagnetic signal (e.g., a high frequency RF signal), having complex modulations

(e.g., QAM)), to a lower frequency signal. The electromagnetic signal is transmitted by a

wireless method to the cable modem.

       93.    Each LG Chip has (a) an oscillator (e.g., LO) to generate an in-phase

oscillating signal (e.g., in-phase LO signal), (b) a phase shifter (e.g., a flip-flop) to receive


                                               20
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 21 of 32




the in-phase oscillating signal and to create a quadrature-phase oscillating signal (e.g.,

quadrature-phase LO signal), (c) a first frequency down-conversion module (e.g., a first

module that includes at least one switch and at least one capacitor) to receive the

electromagnetic signal and the in-phase oscillating signal and (d) a second frequency

down-conversion module (e.g., a second module that includes at least one switch and at

least one capacitor) to receive the electromagnetic signal and the quadrature-phase

oscillating signal.

       94.    The first frequency down-conversion module includes a first frequency

translation module (e.g., a module having one or more switches) and a first storage

module (e.g., a module having one or more capacitors). The first frequency translation

module samples the electromagnetic signal at a rate (e.g., LO rate with a 25% duty

cycle) that is a function of the in-phase oscillating signal, thereby creating a first

sampled signal.

       95.    The second frequency down-conversion module includes a second

frequency translation module (e.g., a module having one or more switches) and a

second storage module (e.g., a module having one or more capacitors). The second

frequency translation module samples the electromagnetic signal at a rate (e.g., LO rate

with a 25% duty cycle) that is a function of the quadrature-phase oscillating signal,

thereby creating a second sampled signal.

       96.    ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                                              21
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 22 of 32




              COUNT VI - Infringement of United States Patent No. 8,588,725

       97.      The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       98.      LG directly infringes (literally and/or under the doctrine of equivalents)

the ’725 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 1 of the ’725 patent.

       99.      LG products that infringe one or more claims of the ’725 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ’725 patent.

       100.     Each LG Chip is/includes an apparatus for down-converting an

electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal. Each

LG Chip has an aliasing module comprising a switching device (e.g., one or more

transistors) and a storage module (e.g., one or more capacitors). The aliasing module

receives as an input an RF information signal and provides as an output a down-

converted signal. The switching device of the aliasing module receives as an input a

control signal (e.g., LO signal) that controls a charging and discharging cycle of the

storage module by controlling the switching device so that a portion of energy is

transferred from the RF information signal to the storage module during a charging

part of the cycle and a portion of the transferred energy is discharged during a

discharging part of the cycle.




                                              22
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 23 of 32




       101.     The control signal operates at an aliasing rate (e.g., LO rate with a 25%

duty cycle) selected so that energy of the RF information signal is sampled and applied

to the storage module at a frequency that is equal to or less than twice the frequency of

the RF information signal. The storage module generates the down-converted signal

from the alternate charging and discharging applied to the storage module using the

control signal.

       102.     ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT VII - Infringement of United States Patent No. 8,660,513

       103.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       104.     LG directly infringes (literally and/or under the doctrine of equivalents)

the ‘513 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 19 of the ’513 patent.

       105.     LG products that infringe one or more claims of the ‘513 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ’513 patent.

       106.     Each LG Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., a high frequency RF signal) to a lower frequency signal.

Each LG Chip has (a) a first switch (e.g., transistor), (b) a first control signal (e.g., LO


                                               23
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 24 of 32




signal) which comprises a sampling aperture (e.g., 25% duty cycle) with a specified

frequency, and (c) a first energy storage element (e.g., one or more capacitors) that

down-converts the modulated carrier signal according to the first control signal and

outputs a down-converted in-phase signal portion of the modulated carrier signal.

       107.   Each LG Chip has (a) a second switch (e.g., transistor), (b) a second control

signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with

a specified frequency, and (c) a second energy storage element (e.g., one or more

capacitors) that down-converts the modulated carrier signal according to the second

control signal and outputs a down-converted inverted in-phase signal portion of the

modulated carrier signal.

       108.   Each LG Chip has a first differential amplifier circuit that combines the

down-converted in-phase signal portion with the inverted in-phase signal portion and

outputs a first channel down-converted differential in-phase signal.

       109.   Each LG Chip has (a) a third switch (e.g., transistor), (b) a third control

signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with

a specified frequency, and (c) a third energy storage element (e.g., one or more

capacitors) that down-converts the modulated carrier signal according to the third

control signal and outputs a down-converted quadrature-phase signal portion of the

modulated carrier signal.

       110.   Each LG Chip has (a) a fourth switch (e.g., transistor), (b) a fourth aperture

signal (e.g., LO signal), and (c) a fourth energy storage element (e.g., one or more

capacitors) that down-converts the modulated carrier signal according to the fourth

                                             24
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 25 of 32




control signal and outputs a down-converted inverted quadrature-phase signal portion

of the modulated carrier signal.

       111.     Each LG Chip has a second differential amplifier circuit that combines the

down-converted quadrature-phase signal portion with the inverted quadrature-phase

signal portion and outputs a second channel down-converted differential quadrature-

phase signal.

       112.     ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

           COUNT VIII – Infringement of United States Patent No. 9,118,528

       113.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       114.     LG directly infringes (literally and/or under the doctrine of equivalents)

the ‘528 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 1 of the ‘528 patent.

       115.     LG products that infringe one or more claims of the ‘528 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ‘528 patent.

       116.     Each LG Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., high frequency RF signal) to a baseband signal. Each LG

Chip includes a first switch (e.g., transistor) coupled to a first control signal (e.g., LO


                                              25
           Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 26 of 32




signal) which comprises a sampling aperture (e.g., 25% duty cycle) with a specified

frequency, wherein the first switch is on and a portion of energy that is distinguishable

from noise is transferred from the modulated carrier signal (e.g., high frequency RF

signal) as an output of said first switch during the sampling aperture of the first control

signal.

          117.   Each LG Chip includes a first energy storage element (e.g., one or more

capacitors) that stores the transferred energy from the modulated carrier signal and

outputs a down-converted in-phase baseband signal portion of said modulated carrier

signal.

          118.   Each LG Chip includes a second switch (e.g., transistor) coupled to a

second control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%

duty cycle) with a specified frequency, wherein the second switch is on and a portion of

energy that is distinguishable from noise is transferred from the modulated carrier

signal (e.g., high frequency RF signal) as an output of said second switch during the

sampling aperture of the second control signal.

          119.   Each LG Chip includes a second energy storage element (e.g., one or more

capacitors) that stores the transferred energy from the modulated carrier signal and

outputs a down-converted inverted in-phase baseband signal portion of said modulated

carrier signal.

          120.   The portions of transferred energy from each of the first and second

switch are integrated over time to accumulate said portions of transferred energy from




                                              26
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 27 of 32




which said down-converted in-phase baseband signal portion and said down-converted

inverted in-phase baseband signal portion are derived.

       121.     Each LG Chip includes a first differential amplifier circuit that combines

said down-converted in-phase baseband signal portion with said down-converted

inverted in-phase baseband signal portion and outputs a first channel down-converted

differential in-phase baseband signal.

       122.     ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT IX - Infringement of United States Patent No. 9,246,736

       123.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       124.     LG directly infringes (literally and/or under the doctrine of equivalents)

the ‘736 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 1 of the ‘736 patent.

       125.     LG products that infringe one or more claims of the ‘736 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ‘736 patent.

       126.     Each LG Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., high frequency RF signal) to a demodulated baseband

signal. Each LG Chip has a first switch (e.g., transistor) coupled to a first control signal


                                              27
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 28 of 32




(e.g., LO signal) which comprises a first sampling aperture (e.g., 25% duty cycle) with a

specified frequency, wherein the first switch is on during the first sampling aperture

and wherein the first switch is off outside the first sampling aperture.

       127.   Each LG Chip has a first energy storage element (e.g., one or more

capacitors), coupled to said first switch, that outputs a down-converted in-phase

baseband signal portion of the modulated carrier signal.

       128.   Each LG Chip has a second switch (e.g., transistor) coupled to a second

control signal (e.g., LO signal) which comprises a second sampling aperture (25% duty

cycle) with a specified frequency, wherein the second switch is on during the second

sampling aperture and wherein the first switch is off outside the second sampling

aperture.

       129.   Each LG Chip has a second energy storage element (e.g., one or more

capacitors), coupled to the second switch, that outputs a down-converted inverted in-

phase baseband signal portion of the modulated carrier signal.

       130.   The first and second control signals each control a charging and

discharging cycle of their respective energy storage element so that for each switch a

portion of energy from the modulated carrier signal is transferred to the respective

energy storage element when the respective switch is on during the charging cycle, and

a portion of previously transferred energy is discharged during the discharging cycle

for each respective switch when the respective switch is off.

       131.   For each respective energy storage element, the energy discharged during

any given discharge cycle is not completely discharged, with the remaining

                                            28
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 29 of 32




undischarged energy from the given discharge cycle becoming an initial condition for a

next charging cycle that begins immediately following the given discharge cycle.

       132.    The down-converted in-phase baseband signal portion is derived from

energy accumulated at the first energy storage element during both the charging and

the discharging cycles for the first energy storage element. The down-converted

inverted in-phase baseband signal portion is derived from energy accumulated at the

second energy storage element during both the charging and the discharging cycles for

the second energy storage element.

       133.    Each LG Chip has a first differential amplifier circuit that combines the

down-converted in-phase baseband signal portion with the down-converted inverted

in-phase baseband signal portion and outputs a first channel down-converted

differential in-phase baseband signal.

       134.    ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT X - Infringement of United States Patent No. 9,444,673

       135.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       136.    LG directly infringes (literally and/or under the doctrine of equivalents)

the ‘673 patent by making, using, selling, offering for sale, and/or importing in/into the

United States products covered by at least claim 1 of the ‘673 patent.




                                              29
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 30 of 32




       137.    LG products that infringe one or more claims of the ‘673 patent include,

but are not limited to, the LG Products and any other LG device that is capable of

down-converting a higher-frequency signal to a lower-frequency signal as claimed in

the ‘673 patent.

       138.    Each LG Chip is/includes an apparatus for down-converting an input

modulated carrier signal (e.g., high frequency RF signal) to a demodulated baseband

signal, wherein the modulated carrier signal has an amplitude variation, a phase

variation, a frequency variation, or a combination thereof.

       139.    Each LG Chip has a frequency down-conversion module that has a switch

(e.g., transistor), a capacitor coupled to said switch, and a pulse generator (e.g., LO

and/or LO circuitry) coupled to the switch. The pulse generator outputs pulses to the

switch at a rate (e.g., LO rate with a 25% duty cycle) that is a function of a frequency of

the modulated carrier signal and a frequency of the demodulated baseband signal

determined according to: (the frequency of the modulated carrier signal +/− a

frequency of the demodulated baseband signal) divided by N, where N is any integer

including 1.

       140.    The pulses have apertures and the pulses cause the switch to open outside

of the apertures and cause the switch to close and sample the modulated carrier signal

during the apertures by transferring energy from the modulated carrier signal and

accumulating the transferred energy in the capacitor each time the switch is closed.

       141.    Some of the previously accumulated energy is discharged from the

capacitor into load circuitry (e.g., a resistor and/or differential amplifier) each time said

                                             30
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 31 of 32




switch is open. The demodulated baseband signal is generated from (a) the

accumulating of the energy transferred to the capacitor each time the switch is closed

and (b) the discharging of the some of the previously accumulated energy into the load

circuitry each time the switch is opened.

       142.   ParkerVision has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                                    JURY DEMANDED

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ParkerVision

hereby requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE, ParkerVision respectfully requests that the Court enter judgment

in its favor and against LG as follows:

       a.     finding that LG directly infringes one or more claims of each of the

              patents-in-suit;

       b.     awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise

              permitted by law, including supplemental damages for any continued

              post-verdict infringement;

       c.     awarding ParkerVision pre-judgment and post-judgment interest on the

              damages award and costs;

       d.     awarding cost of this action (including all disbursements) and attorney

              fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and


                                              31
        Case 6:21-cv-00520-ADA Document 1 Filed 05/22/21 Page 32 of 32




       e.     awarding such other costs and further relief that the Court determines to

              be just and equitable.


Dated: May 22, 2021                          Respectfully submitted,


OF COUNSEL:                                  /s/Raymond W. Mort, III

Ronald M. Daignault                          Raymond W. Mort, III
Chandran B. Iyer                             Texas State Bar No. 00791308
Jason S. Charkow                             THE MORT LAW FIRM, PLLC
Stephanie R. Mandir                          100 Congress Avenue, Suite 2000
                                             Austin, Texas 78701
Daignault Iyer LLP                           Tel/Fax: 512-865-7950
rdaignault@daignaultiyer.com*#               raymort@austinlaw.com
cbiyer@daignaultiyer.com*
jcharkow@daignaultiyer.com*#
smandir@daignaultiyer.com*
8618 Westwood Center Drive
Suite 150
Vienna, VA 22182


*Pro hac vice to be filed                    Attorneys for Plaintiff ParkerVision, Inc.
# Not admitted to practice in Virginia




                                           32
